Filed pursuant to Rule 424(b)(2) Registration Nos. 333-188745 and 333-188745-01 The information in this prospectus supplement and the prospectus is not complete and may be changed. This prospectus supplement and the prospectus are not an offer to sell nor do they seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus Supplement, dated July 17, 2013 PROSPECTUS SUPPLEMENT (To Prospectus dated July12, 2013) $[] Ohio Phase-In-Recovery Funding LLC Issuing Entity Senior Secured Phase-In-Recovery Bonds Tranche Expected Weighted Average Life (Years) Principal Amount Issued Scheduled Final Payment Date Final Maturity Date Interest Rate A-1 $[] A-2 $[] The total price to the public is $.The total amount of the underwriting discounts and commissions is $.The total amount of proceeds to the issuing entity before deduction of expenses (estimated to be $) is $. Investing in the Senior Secured Phase-In-Recovery Bonds involves risks.Please read “Risk Factors” on page10 of the accompanying prospectus. Ohio Phase-In-Recovery Funding LLC, or the issuing entity, is issuing $[] of Senior Secured Phase-In-Recovery Bonds, referred to herein as phase-in-recovery bonds or the bonds in two tranches.Ohio Power Company, or OPCo, is the depositor, seller, initial servicer and sponsor with regard to the bonds.The bonds are senior secured obligations of the issuing entity supported by the phase-in-recovery property described in this prospectus supplement, which includes the right to a special, irrevocable nonbypassable charge, known as a phase-in-recovery charge, paid by retail electric customers of OPCo (or any successor)based on their consumption of electricity as discussed in this prospectus supplement and in the accompanying prospectus.The Securitization Law (as defined herein) mandates that phase-in-recovery charges be adjusted annually, and the Public Utilities Commission of Ohio, or the PUCO, further requires such true-ups to occur semi-annually after the first annual true-up adjustment, if necessary, in each case to ensure the expected recovery of amounts sufficient to timely provide all scheduled payments of principal and interest on the bonds and other ongoing financing costs, as described further in this prospectus supplement and the accompanying prospectus.Credit enhancement for the bonds will be provided by such statutory true-up adjustments as well as by accounts held under the indenture. The bonds represent obligations only of the issuing entity and do not represent obligations of OPCo or any of its affiliates other than the issuing entity. The bonds are secured by the assets of the issuing entity, consisting principally of the phase-in-recovery property and funds on deposit in the collection account for the bonds and related subaccounts.Please read “The Bonds—The Collateral” and “—The Phase-In-Recovery Property” and “Credit Enhancement” in this prospectus supplement.The bonds are not a debt or a pledge of the faith and credit or taxing power of the State of Ohio or of any county, municipal corporation or any other political subdivision of the State of Ohio. Additional information is contained in the accompanying prospectus.You should read this prospectus supplement and the accompanying prospectus carefully before you decide to invest in the bonds.This prospectus supplement may not be used to offer or sell the bonds unless accompanied by the prospectus. Matters relating to the structuring, marketing and pricing of the bonds have been considered jointly with the PUCO, acting through Oxford Advisors LLC and Public Resources Advisory Group, as its joint independent financial advisors. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS ARE TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The underwriters expect to deliver the bonds through the book-entry facilities of The Depository TrustCompany against payment in immediately available funds on or about August[], 2013.Each bond will be entitled to interest on [January 1] and [July 1] of each year.The first scheduled payment date is [July 1], 2014.Interest will accrue from August[], 2013 and must be paid by the purchaser if the bonds are delivered after that date.There currently is no secondary market for the bonds, and we cannot assure you that one will develop. Joint Bookrunning Managers Citigroup RBC Capital Markets Co-Managers PNC Capital Markets LLC RBS Wells Fargo Securities The date of this prospectus supplement is July [], 2013 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT READING THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS S-1 SUMMARY OF TERMS S-2 THE BONDS S-9 The Collateral S-9 The Phase-In-Recovery Property S-10 Financing Order S-11 PUCO Financial Advisor S-11 Payment and Record Dates and Payment Sources S-11 Principal Payments S-11 EXPECTED SINKING FUND SCHEDULE S-13 EXPECTED AMORTIZATION SCHEDULE S-14 Weighted Average Life Sensitivity S-15 Assumptions S-15 Fees and Expenses S-15 Distribution Following Acceleration S-16 Interest Payments S-16 Optional Redemption S-17 THE TRUSTEE S-17 CREDIT ENHANCEMENT S-17 Statutory True-Up Mechanism for Payment of Scheduled Principal and Interest S-17 Collection Account and Subaccounts S-18 How Funds in the Collection Account Will Be Allocated S-19 THE PHASE-IN-RECOVERY CHARGES S-20 UNDERWRITING THE BONDS S-20 The Underwriters’ Sales Price for the Bonds S-21 No Assurance as to Resale Price or Resale Liquidity for the Bonds S-21 Various Types of Underwriter Transactions That May Affect the Price of the Bonds S-21 USE OF PROCEEDS S-22 MATERIAL U.S.FEDERAL INCOME TAX CONSEQUENCES S-22 WHERE YOU CAN FIND MORE INFORMATION S-22 LEGAL PROCEEDINGS S-22 LEGAL MATTERS S-23 OFFERING RESTRICTIONS IN CERTAIN JURISDICTIONS S-23 READING THIS PROSPECTUS AND THE ACCOMPANYING SUPPLEMENT 1 PROSPECTUS SUMMARY 2 RISK FACTORS 10 RISKS ASSOCIATED WITH POTENTIAL JUDICIAL, LEGISLATIVE OR REGULATORY ACTIONS 10 SERVICING RISKS 12 RISKS ASSOCIATED WITH THE UNUSUAL NATURE OF THE PHASE-IN-RECOVERY PROPERTY 14 STORM RELATED RISK 14 RISKS ASSOCIATED WITH POTENTIAL BANKRUPTCY PROCEEDINGS OF THE SELLER OR THE SERVICER 15 OTHER RISKS ASSOCIATED WITH AN INVESTMENT IN THE PHASE-IN-RECOVERY BONDS 17 REVIEW OF PHASE-IN-RECOVERY PROPERTY 20 THE SECURITIZATION LAW 23 OPCO’S FINANCING ORDER 26 DESCRIPTION OF THE PHASE-IN-RECOVERY PROPERTY 29 THE DEPOSITOR, SELLER, INITIAL SERVICER AND SPONSOR 30 OHIO PHASE-IN-RECOVERY FUNDING LLC, THE ISSUING ENTITY 35 AFFILIATIONS AND CERTAIN RELATIONSHIPS 38 USE OF PROCEEDS 38 DESCRIPTION OF THE PHASE-IN-RECOVERY BONDS 38 THE TRUSTEE 54 SECURITY FOR THE PHASE-IN-RECOVERY BONDS 54 WEIGHTED AVERAGE LIFE AND YIELD CONSIDERATIONS FOR THE PHASE-IN-RECOVERY BONDS 60 THE SALE AGREEMENT 60 THE SERVICING AGREEMENT 68 HOW A BANKRUPTCY MAY AFFECT YOUR INVESTMENT 77 MATERIAL U.S.FEDERAL INCOME TAX CONSEQUENCES 80 ERISA CONSIDERATIONS 83 PLAN OF DISTRIBUTION 85 RATINGS FOR THE PHASE-IN-RECOVERY BONDS 85 WHERE YOU CAN FIND MORE INFORMATION 85 LEGAL MATTERS 86 GLOSSARY OF DEFINED TERMS 87 S-i READING THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS This prospectus supplement and the accompanying prospectus provide information about us, the bonds and Ohio Power Company, or OPCo, the depositor, seller, initial servicer and sponsor of the bonds.This prospectus supplement and the accompanying prospectus describe the terms of the bonds offered hereby. References in this prospectus supplement and the accompanying prospectus to the term we, us, or the issuing entity mean Ohio Phase-In-Recovery Funding LLC, the entity which will issue the bonds.References to the phase-in-recovery bonds or the bonds, unless the context otherwise requires, means the phase-in-recovery bonds offered pursuant to this prospectus supplement.References to OPCo, the depositor, the seller or the sponsor mean Ohio Power Company.References to the bondholders or the holders refer to the registered holders of the phase-in-recovery bonds.References to the servicer refer to OPCo and any successor servicer under the servicing agreement referred to in this prospectus supplement.References to the Securitization Law refer to the Ohio legislation, effective as of March 22, 2012, found at Section 4928.23 through Section 4928.2318 of the Revised Code of the State of Ohio, which authorizes the recovery of certain phase-in costs by certain electric utilities through the issuance of phase-in-recovery bonds.Unless the context otherwise requires, the term customer means an Ohio retail user of electricity and related services provided by an electric utility such as OPCo, and retail electric customer means all existing and future retail Ohio customers of OPCo or any successor.We refer to the geographical service area in which OPCo’s retail electric customers resided on the date of the Financing Order as OPCo’s service territory. References to the PUCO refer to the Public Utilities Commission of Ohio.You can find a glossary of some of the other defined terms we use in this prospectus supplement and the accompanying prospectus on page87 of the accompanying prospectus. We have included cross-references to sections in this prospectus supplement and the accompanying prospectus where you can find further related discussions. You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and in any written communication from us or the underwriters specifying the terms of this offering.Neither we nor any underwriter, agent, dealer, salesperson, the PUCO or OPCo has authorized anyone else to provide you with any different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not offering to sell the bonds in any jurisdiction where the offer or sale is not permitted.The information in this prospectus supplement is current only as of the date of this prospectus supplement. S-1 SUMMARY OF TERMS The following section is only a summary of selected information and does not provide you with all the information you will need to make your investment decision.There is more detailed information in this prospectus supplement and in the accompanying prospectus.To understand all of the terms of the offering of the bonds, carefully read this entire document and the accompanying prospectus. Securities offered: $[] Senior Secured Phase-In-Recovery Bonds, scheduled to pay principal semi-annually and sequentially in accordance with the expected sinking fund schedule.Only the bonds are being offered through this prospectus supplement. Issuing Entity and Capital Structure: Ohio Phase-In-Recovery Funding LLC is a special purpose Delaware limited liability company.Ohio Power Company is our sole member and owns all of our equity interests.We have no commercial operations.We were formed solely to purchase and own phase-in-recovery property, to issue the bonds and to perform activities incidental thereto.Please read “Ohio Phase-In-Recovery Funding LLC, the Issuing Entity” in the accompanying prospectus. In addition to the phase-in-recovery property, we will be capitalized with an upfront cash deposit equity contribution from OPCo equal to 0.5% of the bonds’ initial principal amount issued (held in the capital subaccount) and will have an excess funds subaccount to retain any amounts collected and remaining on a payment date after all payments on the bonds and all ongoing financing costs (subject to the cap provided in the financing order) have been made. Purpose of transaction: This issuance of the bonds will enable OPCo to recover certain uncollected previously approved phase-in costs and associated financing costs in the State of Ohio.Please read “The Securitization Law” in the accompanying prospectus. Ouraddress: One Riverside Plaza Columbus, Ohio 43215 Ourtelephonenumber: (614) 716-3622 S-2 Our Managers: The following is a list of our managers as of the date of this prospectus supplement: Name Age Background Renee V. Hawkins 47 Assistant treasurer and manager of the issuing entity.Managing director corporate finance of the American Electric Power Service Corporation (Service Corporation), a subsidiary of American Electric Power Company, Inc. (AEP) since 2003 and assistant treasurer of the Service Corporation since 2008.Assistant Treasurer of certain other AEP System companies. Julia A. Sloat 44 Treasurer and manager of the issuing entity.Treasurer of OPCo, treasurer of AEP and senior vice president and treasurer of the Service Corporation since January 1, 2013.Joined the Service Corporation in 1999 and was appointed as director-investor relations in January 2003, became managing director-investor relations in November 2003, became vice president-investor relations in September 2004, became vice president-investor relations and strategic initiatives in June 2007 and became vice president andtreasurerin January 2008. From August 2008 to August 2009 served as vice president-investor relations & corporate finance for Tween Brands, Inc.Rejoined the Service Corporation in September 2009 as managing director-regulatory case management and became vice president-regulatory case management in August 2010.Treasurer of certain other AEP System companies. Brian X. Tierney 45 President and manager of the issuing entity.Vice president, chief financial officer and director of OPCo, executive vice president and chief financial officer of AEP and executive vice president, chief financial officer and director of Service Corporation.Joined the Service Corporation in 1998 and was appointed senior vice president-energy marketing in 2003, became senior vice president-commercial operations in 2005, became executive vice president-AEP utilities east in 2006 and assumed his present position in 2009.Vice president and director of certain other AEP System companies. Kenneth J. Uva 63 Manager of the issuing entity. Vice-President, CT Corporation System, since 1997.Prior to that, a variety of positions at CT Corporation System or its subsidiaries since January 1976.Mr. Uva presently serves as an independent manager for three special purpose affiliates of the issuing entity, AEP Texas Central Transition Funding LLC (TCC Funding I), AEP Texas Central Transition Funding II LLC (TCC Funding II) and AEP Texas Central Transition Funding III LLC (TCC Funding III), wholly owned subsidiaries of AEP Texas Central Company (TCC). Victor A. Duva 54 Manager of the issuing entity.President, CT Corporation Staffing, Inc., a subsidiary of CT Corporation System, since 2003.From 1997 to 2002, Assistant Vice President and Officer Manager for CT Corporation’s Philadelphia office and, prior to that, a variety of positions at CT Corporation System since January 1981.Mr. Duva presently serves as an independent manager for TCC Funding I, TCC Funding II and TCC Funding III. S-3 Credit ratings: We expect the bonds will receive credit ratings from two nationally recognized statistical rating organizations.Please read “Ratings for the Phase-In-Recovery Bonds” in the accompanying prospectus. The depositor, sponsor, seller and initial servicer of the phase-in-recovery property: OPCo, an Ohio corporation, is a regulated electric utility under the laws of Ohio providing service in that state.At December 31, 2012, OPCo provided electric service to approximately 1,460,000 metered retail electric customers covering a service territory of approximately 10,375 square miles.OPCo is an operating subsidiary of AEP, a public utility holding company based in Columbus, Ohio.The bonds do not constitute a debt, liability or other legal obligation of OPCo or AEP.OPCo, acting as the initial servicer, and any successor or assignee servicer, will service the phase-in-recovery property securing the bonds under a servicing agreement with us.Please read “The Depositor, Seller, Initial Servicer and Sponsor” and “The Servicing Agreement” in the accompanying prospectus. PUCO financial advisor: Oxford Advisors LLC and Public Resources Advisory Group have jointly served as the independent financial advisor to the PUCO in connection with the structuring, marketing and sale of the bonds. OPCo’s address: One Riverside Plaza Columbus, Ohio 43215 OPCo’s telephone number: (614) 716-1000 Use of proceeds: Proceeds will be used to pay expenses of issuance and sale of the bonds and to purchase the phase-in-recovery property from OPCo.OPCo will use the sales price of the phase-in-recovery property to redeem, repay or retire existing debt. Please read “Use of Proceeds” in this prospectus supplement and in the accompanying prospectus. Bond structure: Sinking fund bond. The Tranche A-1 bonds have an expected weighted average life of [] years and the Tranche A-2 bonds have an expected weighted average life of [] years. The bonds are scheduled to pay principal semi-annually and sequentially.Please read “Expected Amortization Schedule” in this prospectus supplement. Trustee: U.S. Bank National Association, a national banking association.Please read “The Trustee” in the accompanying prospectus for a description of the trustee’s duties and responsibilities under the indenture. Average life profile: Prepayment is not permitted.Extension risk is possible but is expected to be statistically remote.Please read “Expected Amortization Schedule—Weighted Average Life Sensitivity” in this prospectus supplement and “Weighted Average Life and Yield Considerations for the Phase-In-Recovery Bonds” in the accompanying prospectus. Optional redemption: None.Non-call for the life of the bonds. Minimum denomination: $100,000, or integral multiples of $1,000 in excess thereof, except that one bond of each tranche may be of a smaller denomination. Credit/security: The bonds will be secured primarily by the phase-in-recovery property, which will generally consist of our irrevocable right to impose, charge and collect a nonbypassable consumption-based phase-in-recovery charge from retail electric customers (approximately 1,460,000customers as of December 31, 2012).Phase-in-recovery charges are set and periodically adjusted, as discussed below, to collect amounts sufficient to pay principal of and interest on the bonds on a timely basis and other ongoing financing costs.Please read “Credit Enhancement—Statutory True-Up Mechanism for Payment of Scheduled Principal and Interest” in this prospectus supplement, as well as the chart entitled “Parties to Transaction and Responsibilities,” “The Securitization Law” and “Description of the Phase-In-Recovery Property—Creation of Phase-In-Recovery Property; Financing Order” in the accompanying prospectus. S-4 The phase-in-recovery property securing the bonds is not a pool of receivables.It consists of all of OPCo’s property, rights and interests established pursuant to the financing order transferred to us in connection with the issuance of the bonds, including the irrevocable right to impose, charge and collect nonbypassable phase-in-recovery charges and the right to implement the true-up mechanism and any revenues, receipts, collections, rights to payment, payments, moneys, claims, or other proceeds arising from the rights and interests established pursuant to the financing order.Upon the sale of the phase-in-recovery property to us and the pledge to the trustee under the indenture, the phase-in-recovery property will constitute a present property right created by the Securitization Law and the financing order and is protected by the state pledge in the Securitization Law described below. The bonds are secured only by our assets, consisting principally of the phase-in-recovery property relating to the bonds and funds on deposit in the collection account for the bonds and related subaccounts.The subaccounts consist of a capital subaccount, which will be funded at closing in the amount of 0.5% of the initial aggregate principal amount of the bonds, a general subaccount, into which the servicer will deposit all phase-in-recovery charge collections, and an excess funds subaccount, into which we will transfer any amounts collected and remaining on a payment date after all payments to bondholders and other parties have been made.Amounts on deposit in each of these subaccounts will be available to make payments on the bonds on each payment date.For a description of the phase-in-recovery property, please read “The Bonds—The Phase-In-Recovery Property” in this prospectus supplement. State pledge: The State of Ohio has pledged in the Securitization Law to bondholders, any assignees, and any financing parties under the financing order that it will not take or permit any action that impairs the value of the phase-in-recovery property for which recovery is authorized under the financing order or revises the phase-in costs authorized for recovery under the financing order, or, except for the specified true-up adjustments to correct any overcollections or undercollections, reduce, alter or impair the phase-in-recovery charges that are imposed, charged, collected, or remitted for the benefit of the bondholders, any assignee, and any financing parties until all principal and interest in respect of the bonds, all financing costs, and all amounts to be paid to an assignee or financing party under certain agreements entered into in connection with the bonds are paid or performed in full. Ohio has both a voter initiative and a referendum process. The time for challenging the Securitization Law through a referendum has expired, but the right of voters in Ohio to enact laws by initiative can be exercised at any time, provided a lengthy process is followed and successfully concluded.Constitutional protections against actions that violate the state pledge should apply whether legislation is passed by the Ohio General Assembly or is brought about by a voter initiative. Please read “The Securitization Law—OPCo and Other Utilities May Securitize Phase-in Costs” in the accompanying prospectus. Statutory true-up mechanism for payment of scheduled principal and interest: The Securitization Law and the financing order mandate that phase-in-recovery charges on retail electric customers be adjusted at least annually to correct any overcollections or undercollections to ensure that the phase-in-recovery charges will generate sufficient funds to timely pay all scheduled payments of principal and interest and any other amounts due in connection with the bonds for the twelve-month period following such adjustment.In addition, the financing order requires that, after the first annual true-up adjustment, phase-in-recovery charges on retail electric customers thereafter be adjusted semi-annually (or, if there are any bonds outstanding following the scheduled final payment date for the latest maturing tranche, quarterly), if the servicer forecasts that the phase-in-recovery revenues will be insufficient to make all scheduled payments of principal, interest and other ongoing financing costs on a timely basis during the current or next succeeding payment period, or if such true-up adjustment is needed to replenish draws on the capital subaccount.Also, true-up adjustments will occur more frequently after the first annual true-up adjustment, if the servicer determines that a true-up adjustment is necessary to ensure the expected recovery of amounts sufficient to pay S-5 scheduled principal and interest and other ongoing financing costs on a timely basis. Although certain of the ongoing financing costs recoverable through the phase-in-recovery charges are subject to a cap, there is no “cap” on the level of phase-in-recovery charges that may be imposed on retail electric customers to pay on a timely basis scheduled principal and interest on the bonds and the capped amount of the other ongoing financing costs.Such phase-in-recovery charges may continue to be imposed and collected until the bonds are paid in full, without any specified time limit.Through the true-up adjustment mechanism, which adjusts for undercollections of phase-in-recovery charges due to any reason, retail electric customers share in the liabilities of all other retail electric customers for the payment of phase-in-recovery charges. Please read “The Securitization Law—OPCo and Other Utilities May Securitize Phase-in Costs” and “The Servicing Agreement—True-Up Adjustment Process” in the accompanying prospectus. Nonbypassable phase-in-recovery charges: The Securitization Law mandates and the irrevocable financing order requires the imposition and the collection of phase-in-recovery charges from all existing and future retail electric customers of OPCo that receive electric delivery service from OPCo or its successors, including customers that purchase electric generation service from a competitive retail electric provider or which subsequently receive retail electric distribution from another utility operating in the same service area, including by succession, assignment, transfer or merger.A “successor” to OPCo under the Securitization Law includes any entity that succeeds by operation of law to the rights and obligations of OPCo pursuant to any bankruptcy, reorganization, restructuring, or other insolvency proceeding, any merger, acquisition, or consolidation, or any sale or transfer of assets, regardless of whether any of these occur as a result of a restructuring of the electric power industry or otherwise.Please read “Risk Factors—Other Risks Associated with an Investment in the Phase-In-Recovery Bonds” in the accompanying prospectus.Please also read “The Depositor, Seller, Initial Servicer and Sponsor—Proposed Corporate Separation of OPCo” in the accompanying prospectus.The phase-in-recovery charges are applied to retail electric customers individually and are adjusted and reallocated among all such customers as necessary under the statutory true-up mechanism.Please read “The Phase-In-Recovery Charges” in this prospectus supplement and “OPCo’s Financing Order” and “The Servicing Agreement—True-Up Adjustment Process” in the accompanying prospectus. Priority of Payments: On each payment date for the bonds, the trustee will, subject to the cap described below, allocate or pay all amounts on deposit in the general subaccount of the collection account in the following order of priority: 1. payment of the trustee’s fees, expenses and any outstanding indemnity amounts not to exceed $100,000 per annum, 2. payment of the servicing fee relating to the bonds, plus any unpaid servicing fees from prior payment dates, 3. payment of the administration fee and the fees of our independent managers, and in each case with any unpaid administration or management fees from prior payment dates, 4. payment of all of our other ordinary periodic operating expenses relating to the bonds, such as accounting and audit fees, rating agency fees, legal fees and certain reimbursable costs of the administrator under the administration agreement and the servicer under the servicing agreement, 5. payment of the interest then due on the bonds, including any past-due interest, 6. payment of the principal then required to be paid on the bonds as a result of acceleration upon an event of default or at final maturity, 7. payment of the principal then scheduled to be paid on the bonds in accordance with the expected sinking fund schedule, including any previously unpaid scheduled principal, S-6 8. payment of any of our remaining unpaid operating expenses and any remaining amounts owed pursuant to the basic documents, including all remaining indemnity amounts owed to the trustee, and including unpaid operating expenses of a prior year which had been limited by the cap described below for such prior year, and reimbursement to OPCo of indemnity payments made to the trustee as a result of the cap in prior years, in each case subject to the current annual cap, 9. replenishment of any amounts drawn from the capital subaccount, release to OPCo of a return on its equity investment on the initial amount deposited by it into the capital subaccount at a per annum rate equal to OPCo’s average long-term debt rate without reduction for accumulated deferred income taxes (as of the closing date, this rate is expected to be approximately 5.34% per annum), allocation of the remainder, if any, to the excess funds subaccount, and after the bonds have been paid in full and discharged and all of the foregoing amounts are paid in full, the balance, together with all amounts in the capital subaccount and the excess funds subaccount, to us free and clear of the lien of the indenture. The annual servicing fee for the bonds in clause2 payable to OPCo or any affiliate thereof or any successor electric distribution utility while it is acting as servicer shall not at any time exceed 0.10% of the original principal amount of the bonds.The annual servicing fee for the bonds payable to any other servicer not affiliated with OPCo shall not at any time exceed 0.75% of the original principal amount of the bonds.The annual administration fee in clause3 above may not exceed $50,000.Pursuant to the financing order, we may not pay (or seek to obtain funds through phase-in-recovery charges) in any year the ongoing financing costs referenced in clauses 1 through 4 and clause 8 above in an aggregate amount for such year in excess of 105% of the amount for the total of such annual costs estimated in the application for the financing order.This amount, or cap,is $652,594 while OPCo or any affiliate thereof or any successor electric distribution utility is the servicer and $2,686,567 if there is any other servicer not affiliated with OPCo.The ongoing financing costs referenced in clauses 1 through 4 and clause 8 above, to the extent in excess of the cap for any given annual period, may be recovered and paid in any subsequent annual period (to the extent of funds available and subject to the annual cap in such subsequent period).Please read “Credit Enhancement—How Funds in the Collection Account Will Be Allocated” in this prospectus supplement. OPCo, as servicer, will agree in the servicing agreement to indemnify the trustee for all fees and expenses payable to it by the issuing entity under the basic documents, which are not paid as a result of the cap. OPCo will be entitled to be reimbursed in subsequent years for any such payments made to the trustee, subject to the annual cap on such costs applied to the year in which reimbursement is to be made.The servicing agreement will provide that this obligation and the related right to reimbursement will continue to belong to OPCo in the event a successor servicer is appointed. Initial phase-in-recovery charge as a percentage of customer’s total electricity bill: The initial phase-in-recovery charge for the bonds is expected to represent approximately []% of the total bill received by an average 1,000 kWh residential customer in OPCo’s service territory as of August 1, 2013. Tax treatment: The bonds will be treated as debt of OPCo for U.S.federal income tax purposes.Please read “Material U.S.Federal Income Tax Consequences” in the accompanying prospectus. ERISA eligible: Yes; please read “ERISA Considerations” in the accompanying prospectus. S-7 Payment dates and interest accrual: Semi-annually, [January 1] and [July 1] and on the final maturity date for any tranche.Interest will be calculated on a 30/360 basis.The first scheduled payment date is [July 1], 2014.If any interest payment date is not a business day, payments scheduled to be made on such date may be made on the next succeeding business day and no interest shall accrue upon such payment during the intervening period. Interest is due on each payment date and principal is due upon the final maturity date for each tranche. Expected settlement: The closing date will be on or about August[], 2013, [settling flat].DTC, Clearstream and Euroclear. Risk factors: You should consider carefully the risk factors beginning on page10 of the accompanying prospectus before you invest in the bonds. S-8 THE BONDS We will issue the bonds and secure their payment under an indenture that we will enter into with U.S. Bank National Association, as trustee, referred to in this prospectus supplement and the accompanying prospectus as the trustee.We will issue the bonds in minimum denominations of $100,000 and in integral multiples of $1,000 in excess thereof, except that we may issue one bond in each tranche in a smaller denomination.The initial principal balance, scheduled final payment date, final maturity date and interest rate for each tranche of the bonds are stated in the table below: Tranche Expected Weighted Average Life (Years) Principal Amount Issued Scheduled Final Payment Date Final Maturity Date Interest Rate A-1 [] $[] []% A-2 [] $[] []% The scheduled final payment date for each tranche of the bonds is the date when the outstanding principal balance of that tranche of the bonds will be reduced to zero if we make payments according to the expected amortization schedule for that tranche.The final maturity date for each tranche of the bonds is the date when we are required to pay the entire remaining unpaid principal balance, if any, of all outstanding bonds of that tranche.The failure to pay principal of any tranche of the bonds by the final maturity date for that tranche is an event of default, but the failure to pay principal of any tranche of the bonds by the related scheduled final payment date will not be an event of default.Please read “Description of the Phase-In-Recovery Bonds—Interest and Principal on the Phase-In-Recovery Bonds” and “—Events of Default; Rights Upon Event of Default” in the accompanying prospectus. The Collateral The bonds will be secured under the indenture by all of our assets relating to the bonds.The principal asset pledged will be the phase-in-recovery property relating to the bonds, which will constitute a present property right created under the Securitization Law by the financing order issued by the PUCO, referred to in this prospectus supplement as the financing order.The collateral includes all of our right, title and interest (whether owned on the closing date or thereafter acquired or arising) in and to the following property: · the phase-in-recovery property created under and pursuant to the financing order and the Securitization Law, and transferred by the seller to us pursuant to the sale agreement (including, to the fullest extent permitted by law, the right to impose, charge and collect phase-in-recovery charges, all revenues, receipts, collections, claims, rights, payments, money or proceeds of or arising from the phase-in-recovery charges authorized in the financing order and any contractual rights to collect such phase-in-recovery charges from retail electric customers), · all phase-in-recovery charges related to the phase-in-recovery property, · the sale agreement and the bill of sale executed in connection therewith and all property and interests in property transferred under the sale agreement and the bill of sale with respect to the phase-in-recovery property and the bonds, · the servicing agreement, the administration agreement, each intercreditor agreement and any subservicing, agency, administration or collection agreements executed in connection therewith, to the extent related to the foregoing phase-in-recovery property and the bonds, · the collection account, all subaccounts thereof and all amounts of cash, instruments, investment property or other assets on deposit therein or credited thereto from time to time and all financial assets and securities entitlements carried therein or credited thereto, · all rights to compel the servicer to file for and obtain true-up adjustments to the phase-in-recovery charges in accordance with the Securitization Law, the financing order and any tariff filed in connection therewith, · all present and future claims, demands, causes and choses in action in respect of any or all of the foregoing, whether such claims, demands, causes and choses in action constitute phase-in-recovery property, accounts, S-9 general intangibles, instruments, contract rights, chattel paper or proceeds of such items or any other form of property, · all accounts, chattel paper, deposit accounts, documents, general intangibles, goods, instruments, investment property, letters of credit, letters-of-credit rights, money, commercial tort claims and supporting obligations related to the foregoing, and · all payments on or under and all proceeds in respect of any or all of the foregoing. Our collateral does not include: · cash that has been released pursuant to the terms of the indenture, and · amounts deposited with us on the closing date, for payment of costs of issuance with respect to the bonds (together with any interest earnings thereon). Please read “Security for the Phase-In-Recovery Bonds” in the accompanying prospectus. The Phase-In-Recovery Property In general terms, all of the property, rights and interests of OPCo established pursuant to the financing order, upon transfer to us pursuant to the sale agreement, are referred to in this prospectus supplement as the phase-in-recovery property.The phase-in-recovery property includes the right to impose, charge and collect phase-in-recovery charges, payable by all retail electric customers of OPCo or any successor, which consume electricity that is delivered through the distribution system of OPCo or from another utility operating in the same service area, including by succession, assignment, transfer or merger, in an amount sufficient to pay principal and interest and ongoing financing costs and to replenish the capital subaccount in connection with the bonds.A “successor” to OPCo under the Securitization Law includes any entity that succeeds by operation of law to the rights and obligations of OPCo pursuant to any bankruptcy, reorganization, restructuring, or other insolvency proceeding, any merger, acquisition, or consolidation, or any sale or transfer of assets, regardless of whether any of these occur as a result of a restructuring of the electric power industry or otherwise, and would include OPCo as the surviving electric distribution utility following its anticipated divestiture of generation assets.Please read “The Depositor, Seller, Initial Servicer and Sponsor—Proposed Corporate Separation of OPCo” in the accompanying prospectus.During the twelve months ended December 31, 2012, approximately 39% of OPCo’s total retail deliveries were to industrial customers, approximately 30% were to commercial customers and approximately 31% were to residential customers.During this period, deliveries to the State of Ohio and other federal, state and local governmental entities comprised approximately 2% of OPCo’s retail deliveries. We will purchase the phase-in-recovery property from OPCo.The phase-in-recovery property is not a receivable, and the principal collateral securing the bonds is not a pool of receivables.Phase-in-recovery charges authorized in the financing order that relate to the bonds are irrevocable and not subject to reduction, postponement, impairment, or adjustment by further action of the PUCO, except for annual and interim true-up adjustments to correct overcollections or undercollections and to provide the expected recovery of amounts sufficient to timely provide all payments of debt service and other required amounts and charges in connection with the bonds.Please read “Credit Enhancement—Statutory True-Up Mechanism for Payment of Scheduled Principal and Interest” in this prospectus supplement.All revenues and collections resulting from phase-in-recovery charges provided for in the financing order are part of the phase-in-recovery property.The phase-in-recovery property relating to the bonds is described in more detail under “The Sale Agreement—Sale and Assignment of the Phase-In-Recovery Property” in the accompanying prospectus. The servicer will bill and collect phase-in-recovery charges allocable to the bonds from retail electric customers.The phase-in-recovery charges will be included in OPCo’s customer bills, which will incorporate a notation that we own the right to impose, charge and collect the phase-in-recovery charges.However, the servicer will be required to provide a one-time written notice to its customers that phase-in-recovery charges have been included in its customers’ bills.Prior to the date on which the servicer remits the phase-in-recovery charges to the trustee, the phase-in-recovery charges may be commingled with the servicer’s other funds, although the servicer will remit collections within two business days following the receipt of such phase-in-recovery charges. S-10 For information on how electric service to retail electric customers may be terminated, please read “Risk Factors—Servicing Risks—Limits on rights to terminate service might make it more difficult to collect the phase-in-recovery charges” in the accompanying prospectus.Because the amount of phase-in-recovery charge collections will depend largely on the amount of electricity consumed by OPCo’s customers, the amount of collections may vary substantially from year to year.Please read “The Depositor, Seller, Initial Servicer and Sponsor” in the accompanying prospectus. Under the Securitization Law and the indenture, the trustee or the holders of the bonds have the right to foreclose or otherwise enforce the lien on the phase-in-recovery property.However, in the event of foreclosure, there is likely to be a limited market, if any, for the phase-in-recovery property.Therefore, foreclosure might not be a realistic or practical remedy.Please read “Risk Factors—Risks Associated with the Unusual Nature of the Phase-In-Recovery Property—Foreclosure of the trustee’s lien on the phase-in-recovery property for the bonds might not be practical, and acceleration of the bonds before maturity might have little practical effect” in the accompanying prospectus. Financing Order On March 20, 2013, the PUCO issued the financing order relating to the bonds.The financing order was subsequently amended by further order of the PUCO on April 10, 2013.The financing order authorizes OPCo to cause to be issued phase-in-recovery bonds in one or more series in an amount, not to exceed $298,018,000, equal to the sum of OPCo’s unrecovered phase-in costs as computed at the time of issuance, together with upfront financing costs (upfront financing costs, as described below) relating to the costs of issuing the bonds of up to $6,861,828.The financing order became final and non-appealable on June 10, 2013. The financing order also authorizes us and OPCo to impose, charge and collect phase-in-recovery charges in amounts sufficient to recover the principal of and interest on the bonds plus, subject to the cap referenced in “Summary of Terms—Priority of Payments,” ongoing financing costs.Please read “OPCo’s Financing Order” in the accompanying prospectus. PUCO Financial Advisor Oxford Advisors LLC and Public Resources Advisory Group have jointly served as the independent financial advisor to the PUCO in connection with the structuring, marketing and sale of the bonds.The financial advisor has participated in all plans and decisions related to the pricing, marketing and structuring of the bonds. Payment and Record Dates and Payment Sources Beginning [July 1], 2014, we will make payments on the bonds semi-annually on [January 1] and [July 1] of each year, or, if that day is not a business day, the following business day (each, a payment date).So long as the bonds are in book-entry form, on each payment date, we will make interest and principal payments to the persons who are the holders of record as of the business day immediately prior to that payment date, which is referred to as the record date.If we issue certificated bonds to beneficial owners of the bonds, the record date will be the last business day of the calendar month immediately preceding the payment date.On each payment date, we will pay amounts on outstanding bonds from amounts available in the collection account and the related subaccounts held by the trustee in the priority set forth under “Credit Enhancement—How Funds in the Collection Account Will Be Allocated” in this prospectus supplement.These available amounts, which will include amounts collected by the servicer for us with respect to the phase-in-recovery charges, are described in greater detail under “Security for the Phase-In-Recovery Bonds—How Funds in the Collection Account will be Allocated” and “The Servicing Agreement—Remittances to Collection Account” in the accompanying prospectus. Principal Payments On each payment date, we will pay principal of the bonds to the bondholders equal to the sum, without duplication, of: · the unpaid principal amount of any bond whose final maturity date is on that payment date, plus · the unpaid principal amount of any bond upon acceleration following an event of default relating to the bonds, plus S-11 · any overdue payments of principal, plus · any unpaid and previously scheduled payments of principal, plus · the principal scheduled to be paid on any bond on that payment date, but only to the extent funds are available in the collection account after payment of certain of our fees and expenses and after payment of interest as described below under “Expected Amortization Schedule—Interest Payments.”To the extent funds are so available, we will make scheduled payments of principal of the bonds in the following order: 1. to the holders of the tranche A-1 bonds, until the principal balance of that tranche has been reduced to zero, and 2. to the holders of the tranche A-2 bonds, until the principal balance of that tranche has been reduced to zero. However, unless the bonds have been accelerated following an event of default, we will not pay principal of any tranche of bonds on any payment date if making the payment would reduce the principal balance of that tranche to an amount lower than the amount specified in the expected amortization schedule below for that tranche on that payment date.Unless the bonds have been accelerated following an event of default, any excess funds remaining in the collection account after payment of principal, interest, ongoing financing costs and other applicable fees and expenses and payments to the applicable subaccounts of the collection account will be retained in the excess funds subaccount.The entire unpaid principal balance of each tranche of the bonds will be due and payable on the final maturity date for that tranche. If an event of default under the indenture has occurred and is continuing, the trustee or the holders of a majority in principal amount of the bonds then outstanding may declare the unpaid principal balance of the bonds, together with accrued interest thereon, to be due and payable.However, the nature of our business will result in payment of principal upon an acceleration of the bonds being made as funds become available.Please read “Risk Factors—Risks Associated With the Unusual Nature of the Phase-In-Recovery Property—Foreclosure of the trustee’s lien on the Phase-In-Recovery Property for the Phase-In-Recovery Bonds might not be practical, and acceleration of the Phase-In-Recovery Bonds before maturity might have little practical effect” and “—You may experience material payment delays or incur a loss on your investment in the bonds because the source of funds for payment is limited” in the accompanying prospectus.If there is a shortfall in the amounts available to make principal payments on the bonds that are due and payable, including upon an acceleration following an event of default, the trustee will distribute principal from the collection account prorata to each tranche of bonds based on the principal amount then due and payable on the payment date; and if there is a shortfall in the remaining amounts available to make principal payments on the bonds that are scheduled to be paid, the trustee will distribute principal from the collection account prorata to each tranche of bonds based on the principal amount then scheduled to be paid on the payment date. The expected sinking fund schedule below sets forth the corresponding principal payment that is scheduled to be made on each payment date for each tranche of the bonds from the issuance date to the scheduled final payment date.Similarly, the expected amortization schedule below sets forth the principal balance that is scheduled to remain outstanding on each payment date for each tranche of the bonds from the issuance date to the scheduled final payment date. S-12 Expected Sinking Fund Schedule Semi-Annual Payment Date TrancheA-1 Scheduled Principal Payment TrancheA-2 Scheduled Principal Payment 7/1/2014 1/1/2015 7/1/2015 1/1/2016 7/1/2016 1/1/2017 7/1/2017 1/1/2018 7/1/2018 1/1/2019 7/1/2019 Total Payments We cannot assure you that the principal balance of any tranche of the bonds will be reduced at the rate indicated in the table above.The actual reduction in tranche principal balances may occur more slowly.The actual reduction in tranche principal balances will not occur more quickly than indicated in the above table, except in the case of acceleration due to an event of default under the indenture.The bonds will not be in default if principal is not paid as specified in the schedule above.The bonds will be in default if the principal of any tranche is not paid in full on or before the final maturity date of that tranche. S-13 Expected Amortization Schedule Outstanding Principal Balance Per Tranche Semi-Annual Payment Date TrancheA-1 Balance TrancheA-2 Balance Issuance Date 7/1/2014 1/1/2015 7/1/2015 1/1/2016 7/1/2016 1/1/2017 7/1/2017 1/1/2018 7/1/2018 1/1/2019 7/1/2019 On each payment date, the trustee will make principal payments to the extent the principal balance of each tranche of the bonds exceeds the amount indicated for that payment date in the table above and to the extent of funds available in the collection account after payment of certain of our fees and expenses and after payment of interest. S-14 Weighted Average Life Sensitivity Weighted average life refers to the average amount of time from the date of issuance of a security until each dollar of principal of the security has been repaid to the investor.The rate of principal payments on each tranche of bonds, the aggregate amount of each interest payment on each tranche of bonds and the actual final payment date of each tranche of bonds will depend on the timing of the servicer’s receipt of phase-in-recovery charges from retail electric customers.Please read “Weighted Average Life and Yield Considerations for the Phase-In-Recovery Bonds” in the accompanying prospectus for further information.Changes in the expected weighted average lives of the tranches of the bonds in relation to variances in actual energy consumption levels (retail electric sales) from forecast levels are shown below. Weighted Average Life Sensitivity -5% (1.54 Standard Deviations from Mean) -15% (5.41 Standard Deviations from Mean) Tranche Expected Weighted Average Life (Years) WAL (yrs) Change (days)* WAL (yrs) Change (days)* A-1 [] A-2 [] *Number is rounded to whole days. Assumptions For the purposes of preparing the above chart, the following assumptions, among others, have been made:(i)the forecast error stays constant over the life of the bonds and is equal to an overestimate of electricity consumption of -5.0% (1.54 standard deviations from mean) or -15% (5.41 standard deviations from mean), (ii)the servicer makes timely and accurate filings to true-up the phase-in-recovery charges semi-annually, (iii) customer charge-off rates are held constant at 0.728% for the residential class, 0.129% for the commercial class and 0.056% for the industrial class, (iv) retail electric customers remit all phase-in-recovery charges 30 days after such phase-in-recovery charges are billed, (v) operating expenses are equal to projections, (vi) there is no acceleration of the final maturity date of the bonds; (vii) a permanent loss of all customers has not occurred and (viii) the closing date is August[], 2013. There can be no assurance that the weighted average lives of the bonds will be as shown. Fees and Expenses As set forth in the table below, the issuing entity is obligated to pay fees to the servicer, the trustee, its independent managers and OPCo as administrator and to pay certain ongoing expenses, including a return to OPCo of a return on its equity investment in the issuing entity.These obligations are included in ongoing financing costs and are components of the calculation of the phase-in-recovery charges to be collected. The following table illustrates this arrangement. Recipient Source of Payment Fees and Expenses Payable* Servicer phase-in-recovery charge collections and investment earnings. $[] per annum (so long as servicer is OPCo or an affiliate), plus expenses Trustee phase-in-recovery charge collections and investment earnings. $3,000 per annum, plus expenses Independent Managers phase-in-recovery charge collections and investment earnings. $5,000 per annum, plus expenses Administration Fee phase-in-recovery charge collections $50,000 per annum, plus expenses S-15 Recipient
